Title: Thomas Jefferson to Craven Peyton, 28 October 1812
From: Jefferson, Thomas
To: Peyton, Craven


            Dear Sir Monticello Oct. 28. 12.
            I recieved in due time your letter covering Sheckle’s certificate of his having never paid the 2. years rent of the house he had rented. this was quite unnecessary, as your own assurance of that to me was quite sufficient. perhaps, at the time you mentioned it, I might have betrayed some little surprise, because that the whole rents from the 3. tenants Sheckle, Hope & Bowles for a year or two had been lost, was not before known to me. these articles stood charged in the account which we had gone over together, altho’ we had not finally settled it, and I had taken for granted these rents had been recieved, & on that supposition I had always estimated the balance due me at between 6. & 700.D. this information struck off at once between 3. & 400.D. from that balance. so firmly had I counted on more, that in inclosing the bill of exchange from N. Orleans  I had told him that at least one half would be mine, and  some debts he I drew on him on the ground of that  500.D. I mention all this merely to apologise to you for  my proportion of the bill between one & two hundred  when it becomes due (Nov. 12.) there will be but 500.D.  but I shall almost immediately get to market  Albemarle or Bedford, as much flour as will replace  balance on the final settlement of all our accts  39 c
            ts are of great amount, have been running for y the 1st one (for the rent of Shadwell) has been  nobody  but ourselves could ever  thought it safest for both, to state them from  was enabled to do by having carefully prepared s & vouchers respecting them, & made very full entries in my books. I send you a copy of the statement of them. they consist in fact of 4. accounts, all of which you will find very exactly stated & balanced. the 1st is the Shadwell account as settled & signed by ourselves. the 2d is that of the purchases of the lands of the Henderson’s.the 3d is of our Corn-contract as far as it was carried into execution. the 4th is of chiefly of the rents & profits of the lands bought while under your direction, according to the vouchers in hand. you will find that Shekel had paid £4. in work, altho’ he had forgotten it, and this sum had been placed to my credit by yourself. I have extended interest on every article on both sides of the account, as we had agreed, down to the 12th of November ensuing, when the balance will be discharged. I have gone over the whole with so much care and with such constant examination of the vouchers, that I have considerable confidence you will find it quite correct. I  set out for Bedford immediately after court. if you can  time satisfy yourself as to the account & call with  to court, we will finally settle it, & I will give you  D. paiable Nov. 12. and a note of the balance while  without delay.pray recollect the having  acknolegement of the deed regularly taken.you offer  100. Bar. of corn @ 2. Dollars paiable at con take it paiable in all April. this we can settle  
            Accept assurances of my esteem & respectTh: Jefferson
          